DETAILED ACTION
Remarks

The instant application having Application No. 17/070,961 filed on October 15, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-10 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,810,240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-10 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
Prior art of record Kim et al. (US Patent Publication No. 2017/0132203 A1) discloses document-based requirement identification and extraction includes parsing a set of documents and identifying relationships among parsed components of the documents and applying the parsed components and identified relationships to a meta-model that defines requirements. The requirements include a statement expressing a need and/or responsibility. A further aspect includes identifying candidate requirements and their candidate topics from results of the applying. For each of the identified candidate topics, a feature vector is built from the corresponding candidate requirements. A further aspect includes training the meta-model with the feature vectors, validating the meta-model, and classifying output of the validating to identify a subset of the candidate requirements, and corresponding topics expressed in the set of documents.
Prior art of record Wang (US Patent Publication No. 2008/0235271 A1) discloses A classification dictionary updating apparatus includes an update proposal receiving unit that receives a proposal for updating a hierarchical classification dictionary which has a hierarchical structure which includes a class that defines the hierarchical structure, a property that defines a hierarchical class structure, and an attribute that is a detailed information field of the class and the property, and in which a sub classification class inherits a property of an upper classification class; a proposal history storing unit that stores the past received proposal; an approximate proposal extracting unit that extracts the past received proposal stored by the proposal history storing unit approximate to the latest received proposal; and an approximate proposal presenting unit that presents the extracted proposal.
Prior art of record Ohrn et al. (US Patent Publication No. 2008/0270380 A1) discloses a method for determining contextual summary information across documents retrieved in response to a user query applied to a collection of documents the documents matching the query are identified. A query-dependent subsection of each of the matching documents is selected. Document properties associated with the document subsection are selected and associated with localized structures within the document. Relationships between localized document properties and user queries are determined and used to compute contextual summary information, whereby localized document properties are profiled across the retrieved documents in a contextual manner. The method allows a user query to select localized structures within a matching document and is generally applicable in information retrieval and the analysis of retrieved information.
Prior art of record Adinolfi et al. (US Patent Publication No. 2006/0235831 A1) discloses forming and maintaining a multi-source multi-tenant data repository on behalf of multiple tenants. Information in the multi-source multi-tenant data repository is received from multiple sources. Different sources and different data quality enhancement processes may yield different values for attributes of the same referred entity. Information in the multi-source multi-tenant data repository is tagged with annotations documenting the sources of the information, and any data quality processing actions applied to it. Tenants of the multi-source multi-tenant data repository have entitlement to values from some sources and to the results of some quality enhancement processes. Aspects of the method maintain this entitlement information; employ evolutionarily tracked source data tags; receive requests for information, locate the requested information, apply any sourcing preference, enforce entitlements and return entitled values to the requester. An outsourced reference data utility is one context where such a multi-source multi-tenant data repository is useful.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “obtaining a first document, the first document comprising a combination of prose, semi- structured text, and standard clauses used in a plurality of similar other documents and defining at least one task to be performed by a user; extracting structure information from the first document and, based upon the structure information, classifying the first document into a first document type; extracting a first well known object from the first document, the first well known object comprising information previously extracted from one or more of the similar other documents; determining a substantive effect of the first well known object on the task to be performed, wherein the substantive effect comprises an effect of a standard term in the first document on the task; extracting a first requirement of the task from the first document; and automatically presenting to a user information comprising: an indication of the structure information, the substantive effect, the first requirement, the contents of the document, or a combination thereof.”

Independent claims 5 and 9 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168